Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
3.	The abstract of the disclosure is objected to because it should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-4, 6, 8, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu Luo et al. (Microwave and Optical technology Letters Vo.58, No12, 122 September 2016, pages 2973-2977 (CN 107,689,490).
With regard to claim Luo discloses a Substrate Integrated Waveguide (SIW) antenna (Figs 2-3), a structure extending along a horizontal plane for guiding electromagnetic waves along a longitudinal direction from a first feed to a radiation aperture (see horn . 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 5, 7, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (Microwave and Optical technology Letters Vo.58, No12, 122 September 2016, pages 2973-2977).
Luo discloses essential features of the claimed invention except: 
 With regard to claim 5, the flat tabs are separated from each other; separating the tabs would have been a design choice based on the particular structure of the communication antenna. 
 With regard to claim 7, the structure and the additional antenna structure can radiate in a common direction; any artisan having working knowledge in the art would have been motivated to radiate both structures in a common direction to improve performance and strength of the antenna in this particular direction. 
With regard to claim 13 the number of tabs is in the range of 3-10; it is obvious that the number of tabs can be implemented in any range based on the communication system they are to be used; 
With regard to claims 14-16 Luo fails to disclose a plurality of antennas which are implemented as millimeter wave communication in the system, the antenna of Luo can be configured as a millimeter wave antenna which is suitable to communicate within a millimeter wave communication system.
Allowable Subject Matter
8.	Claims 9-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Dogiamis (US 2019/0305396) and Shin 2020/0358161) discloses communication system that comprises a plurality of resonators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845